Citation Nr: 0926557	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for a low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied the Veteran's 
claim for service connection for low back pain because the 
evidence submitted was not new and material.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2009.  Therefore, his request for 
a Board hearing is considered as having been withdrawn.  See 
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In an August 1983 rating decision the RO denied service 
connection for a low back disability because the Veteran's 
claim was not shown by the evidence of record.

3.  In a May 2002 rating decision the RO denied the Veteran's 
request to reopen his claim for service connection for a low 
back disability because nothing new was submitted to show 
that the Veteran had a chronic back disability from his time 
of discharge until first shown by medical reports in 1996.  
The Veteran did not perfect an appeal of that decision, and 
that determination has become final.  

4.  Evidence added to the record since the May 2002 rating 
decision is not cumulative or redundant of the evidence of 
record raises a reasonable possibility of substantiating the 
claim.

5.  The evidence of record does not demonstrate that the 
Veteran's low back disability was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and a claim 
of entitlement to service connection for a low back 
disability is reopened.  See 38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2008).

2.  A chronic lower back disorder was not incurred, nor is it 
presumed to have been incurred in active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim to reopen his claim for 
service connection for a low back disability was received in 
October 2006.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
April 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Additionally, the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  This 
information was provided to the Veteran by the April 2007 
correspondence.  Thereafter, the claim was reviewed and a 
statement of the case was issued in August 2008, 
acknowledging that new and material evidence had been 
submitted and thereafter addressing the issue on a de novo 
basis.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the June 2007 RO decision by way of correspondence sent to 
the appellant in April 2007 that fully addressed all notice 
elements, including those required by Kent v. Nicholson, 
20 Vet. App 1 (2006).  The letter informed the appellant of 
the requirements regarding new and material evidence 
necessary to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran, 
statements from medical providers, statements from the 
Veteran's representative, a statement from the Veteran's 
sister; VA treatment records; VA examination reports, private 
treatment records, and service treatment records.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held, however, that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  See Anglin v. West, 203 
F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence

The Veteran's claim for service connection for a low back 
disability was disallowed in August 1983 and confirmed in 
June 1997.  The decisions noted that the service treatment 
records show the Veteran was injured in 1979 when a scaffold 
fell on him, but no residual disability was noted on the 
separation examination or a VA examination conducted in July 
1983.  The August 1983 rating decision resolved that the 
claimed low back disability was not service connected because 
VA examination of the back, including X-rays, was entirely 
negative for a compensable back disability despite ongoing 
subjective complaints of pain and disability.  

In a rating decision dated May 2002 the RO denied the 
Veteran's request to reopen the claim because the evidence 
submitted was not new and material.  The RO reasoned that 
nothing new had been provided by the Veteran to show that he 
had chronic, continuing back problems from the time of his 
discharge until first shown by medical reports in 1995.

Thereafter, the Veteran did not perfect his appeal, so the 
RO's May 2002 decision became final.

The evidence received since the May 2002 rating decision 
includes private medical records from T.F.B., M.D., dated 
from August 1996 to October 1996, and his July 2007 
statement, medical records from a private health care clinic, 
dated from March 2003 to January 2007; private physician 
statements dated October 2006, November 2006 and January 
2007; a statement from the Veteran's sister dated September 
2007; and a VA spine examination report from June 2008.

A statement submitted by the Veteran's private chiropractor, 
T. F. B., dated July 2007 reported that he had been treating 
the Veteran since 1996.  He stated that the Veteran had told 
him about his in-service scaffolding injury in 1979 and the 
chiropractor believed that the Veteran's back condition was 
the result of this accident.  Assuming the credibility of the 
opinion submitted by a medical professional, the Board has 
determined that this statement, on its face, could provide 
enough evidence for the nexus requirement for service 
connection.  Thus, the Veteran's request to reopen his 
service connection claim for a low back disability must be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and certain chronic diseases, including 
arthritis, although not otherwise established as incurred in 
or aggravated by service, become manifest to a compensable 
degree within one year following the requisite service.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Service Connection Factual Background

An enlistment examination dated August 1977 noted the spine 
to be normal.  Service treatment records show that in January 
1977, the Veteran sustained an injury to his back and right 
leg when a scaffold fell on him.  He was hospitalized for 
four days, during which time X-ray films of the back were 
negative for a fracture.  Within two days of admission, his 
back pain was noted to have resolved.  No further back 
complaints are documented in the service treatment records, 
and the separation physical examination of February 1979 
noted no back pathology.

During a July 1983 VA medical examination, the Veteran noted 
the inservice back injury.  Thereafter, he reported no back 
trouble until 1982, while working for a casting company, but 
he did not recall any specific injury.  He complained of non-
radiating back pain with lifting, standing or driving for any 
period of time.  Objective examination of the back was 
negative, and the diagnosis was low back pain, cause 
undetermined, negative physical exam.

Interpretations from a private radiology report from July 
1996 noted multiple X-ray views of the spine which showed the 
intervertebral disc spaces and vertebral body heights to be 
satisfactory at all levels.  No abnormalities were 
demonstrated.

In a June 1996 note, M.L., M.D., discussed the Veteran's low 
back pain, noting that the etiology was unclear, because 
while the back pain did occur at work it was not tied to any 
specific activity or lifting.  A private radiology report 
dated September 1996 indicated the Veteran had a Magnetic 
Resonance Imaging (MRI) of the lumbar spine.  Scans at L3-4 
showed no disc herniation or stenosis.  The L4-5 level showed 
disc bulge and perhaps a very tiny central disc herniation 
just off to the right of midline but no stenosis.  At L5-S1 
the scans were grossly unremarkable.

In a private treatment note dated September 1996, Dr. M. L. 
noted continued back pain that sounded mostly muscular in 
etiology.  In a note dated October 1996, the physician 
reported that an MRI of the Veteran's low back did not reveal 
any major disease with two small disc herniations that may or 
may not be accounting for the Veteran's symptoms.  The doctor 
stated that the history and examination were mostly 
compatible with muscular etiology for the back pain.  There 
was no radicular component and the severity of the Veteran's 
complaints of nocturnal pain was of concern, but no non-
mechanical causes were found on the MRI.  

During a February 1997 VA spine examination, the Veteran 
stated that he had intermittent episodes of low back pain 
since he was injured in 1979.  He claimed that he had been 
seen in the emergency room, usually once or twice a year, for 
low back pain.  The Veteran reported that he had suffered an 
injury while at work in June 1996 and subsequently lost his 
job as a housekeeper.  On the day of the injury in 1996 he 
complained of stiffness which occurred at work and then 
became progressively worse as the day progressed.  He tried 
nonsteroids and a hot bath to relieve his pain, but the next 
day he was unable to get out of bed and he has been unable to 
work since that time.  Following the physical examination, 
the examiner diagnosed chronic low back strain with clinical 
evidence of thoracic-11/12 herniated nucleus pulposus, which 
resulted in a decreased range of motion, severe pain, 
decreased flexibility and an inability to perform his 
lifelong job of housekeeping.  The examiner remarked that the 
most likely etiology of this low back disability was his old 
injury suffered in January 1979, as the patient stated he had 
repeated bouts of pain since that time.

In a March 2003 private rheumatology report, the Veteran 
described his 1979 scaffolding accident and stated that his 
chronic low back pain had been gradually worsening over the 
past 15 years, with decreased mobility.  The examining 
physician, C. C. L., M.D., noted decreased lumbar flexion 
with subjective discomfort in the lower lumbar spine.  The 
impressions included decreased range of motion of the lumbar 
spine with positive Schober's test.  The descriptions on 
plain X-rays from January 2003 suggested that the patient had 
either bridging osteophytes or syndesmophytes, with the 
latter being more consistent with spondyloarthropathy such as 
ankylosing spondylitis.  The X-ray reports suggested 
sacroiliac changes, although the physician remarked that he 
or she would need to review the X-rays to see if the changes 
were more consistent with ankylosing spondylitis versus pure 
degenerative disease.  Differential diagnosis included 
Diffuse Idiopathic Hypertrophic Skeletal Hypterosis (DISH), 
which was, according to the examining physician, more of a 
degenerative condition and usually is not quite as 
symptomatic as what the patient described.  

A private radiology report dated September 2006, included the 
impression of diffuse idiopathic skeletal hyperostosis.

In September 2006 Dr. C. C. L. diagnosed the Veteran with 
increased diffuse pain due to ankylosing spondylitis with 
diagnosis based on bilateral sacroiliac joint sclerosis, 
although the patient is HLAB27 negative.

In a statement dated October 2006, Dr. C. C. L., stated that 
the Veteran had arthritis throughout his spine characterized 
as DISH and had sacroiliitis or ankylosing spondylitis.  The 
physician remarked that because of this condition, the 
Veteran had constant pain and stiffness of his neck, hips, 
and back which rendered him completely disabled.  A January 
2007 report related essentially the same information. 

In a private treatment note dated November 2006, Dr. M. A. L. 
examined the Veteran and noted markedly diminished range of 
motion at both ends of the spine.  He stated that ankylosing 
spondylitis was most likely the correct diagnosis.

T. F. B., a private chiropractor, submitted a statement in 
July 2007 reporting that he had been treating the Veteran 
since 1996.  He reported that the Veteran had told him about 
his in-service scaffolding injury in 1979 and the 
chiropractor believed that the Veteran's back condition was 
the result of this accident.

In a statement dated September 2007, D. J. B., the Veteran's 
sister, stated that she distinctly remembered when the 
Veteran injured his back while on the ship.  She remarked 
that she does not remember the particulars of the accident, 
but that it had always been common knowledge with friends and 
family that the event was the beginning of a lifetime of back 
problems for the Veteran.

In a VA spine examination dated June 2008, the Veteran 
reported residual effects of chronic back pain from his 
scaffolding accident.  The Veteran stated that he was seen in 
the emergency room at least twice between his date of 
separation in 1979 and the date of his claim in 1983 for back 
pain complaints.  The examiner noted that the Veteran did not 
provide additional evidence that he was seen from 1983 until 
the diagnosis of DISH in March 2003.  

Upon physical examination, the VA examiner reported very 
limited range of motion of the lumbar spine.  The examiner 
diagnosed the Veteran with ankylosing spondylitis and DISH.  
The examiner opined that it was more likely than not that the 
current spinal complaints were related to the diagnoses 
above.  The examiner further stated that it was much less 
likely than not that the Veteran's current diagnosis was 
related to the trauma to the spine, which occurred in 1979 
and there were no documented residual effects until 1996.  

Service Connection Analysis

The record contains an opinion from Dr. T. F. B., a private 
chiropractor, which indicated that the Veteran's low back 
disability is the result of a fall off of scaffolding in 
1979.  According to the Veteran's service treatment records 
from January 1979 and an injury report from the Veteran's 
Commanding Officer dated February 1979, the scaffolding fell 
on the Veteran's back and right leg.  Due to the apparent 
factual conflict, the Board finds the doctor's statement of 
less persuasive value.  Unfortunately, the doctor's opinion 
has little probative value for the Board's purposes as it 
does not provide a basis for the opinion with objective 
evidence, nor are the facts in accordance with the documented 
cause of the injuries on active duty.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (where the Federal 
Circuit has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  Further, the U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
Veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)

The VA examiner in the February 1997 VA spine examination 
remarked that the most likely etiology of the Veteran's low 
back disability was his 1979 injury, as the Veteran had 
stated that he had repeated bouts of pain since that time.  
However, the objective medical evidence of record does not 
support the Veteran's subjective complaints.  The Veteran did 
not see a doctor for low back pain for nearly 20 years.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Additionally, the examiner 
relied upon the Veteran's stated medical history to derive 
his opinion.  The fact that the Veteran's history is recorded 
within the examination notes does not transform it into a 
competent medical opinion.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Thus, the February 1997 VA examiner's opinion is of less 
persuasive value to the Board.  

During the Veteran's VA spine examination in June 2008, the 
VA examiner reviewed the Veteran's claims file and related 
that, in his opinion, it was more likely than not that the 
Veteran's current spinal complaints were related to the 
diagnoses of ankylosing spondylitis and DISH.  He also felt 
that it was much less likely than not that the Veteran's 
current diagnosis was related to the trauma to the spine, 
which occurred in 1979 and there were no documented residual 
effects until 1996.  The Board finds the VA examiner's 
opinion probative as to the nexus relationship between the 
Veteran's in-service scaffolding accident and his current low 
back disability due to the absence of complaints during the 
Veteran's enlistment and separation exams, the hospital 
records relating that the Veteran's back pain ceased upon two 
days of bedrest after the 1979 accident, and the significant 
passage of time between the Veteran's original claim and any 
recorded complaints of back pain.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).  

There is no question that the Veteran currently suffers from 
a low back disability.  During a July 1983 VA medical 
examination, the Veteran noted the inservice back injury.  
Thereafter, he reported no back trouble until 1982, while 
working for a casting company.  However. objective 
examination of the back was negative, and the diagnosis was 
low back pain, cause undetermined, negative physical exam.

Private treatment records are replete with reference to low 
back pain, but there are no recorded complaints until 1983, 
and thereafter, not until 1996, many years after the 
Veteran's separation from active duty service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also 
notes that in a February 1997 VA spine examination, the 
Veteran reported that he had injured his back in June 1996 at 
work and had been unable to work since that time.  There were 
no treatment notes associated with the file that indicate 
chronic low back pain between the Veteran's separation from 
service in 1979 and June 1996 (when the Veteran was examined 
by a private physician for low back pain).  The medical 
evidence suggests that the Veteran's low back pain was not a 
result of his in-service accident.

Though the Veteran's service treatment records support the 
Veteran's contentions that he injured his back in a 
scaffolding accident in January 1979, the hospital reports 
indicate that the Veteran's low back pain subsided after two 
days of bedrest.  There were no further complaints of low 
back pain in the Veteran's service treatment records, 
including the Veteran's separation exam in February 1979.  
There is no indication that a chronic low back disability was 
manifest during the Veteran's active service because the 
Veteran did not mention his low back disability during his 
separation examination.  Thus, based on the evidence of 
record, the Board finds the January 1979 injury was acute and 
transitory.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and supporting statements 
have advanced in connection with the appeal.  In this case, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, and his sister and 
representative's statements, alone.  The Board has carefully 
considered the statements regarding the Veteran's low back 
disability.  While the Board does not doubt the sincerity of 
the Veteran's belief that his low back disability is the 
result of his active service, this claim turns on a medical 
matter.  Though the Veteran may be competent to testify as to 
the sensory perceptions of his current disorder, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As a layperson without the appropriate medical 
training or expertise, the Veteran, the Veteran's sister, and 
his service representative are not competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the submitted assertions in this regard do not 
constitute persuasive evidence in support of the claims for 
service connection.

The issue on appeal is based on the contention that the 
Veteran's claimed low back disability was caused by service 
that ended in 1979.  In this case, where the Veteran's 
service treatment records (which are negative for any signs, 
symptoms, or diagnosis of a low back disorder following his 
1979 accident), and his post-service treatment records are 
considered (which do not contain persuasive medical evidence 
of a nexus between a low back disability and the Veteran's 
service) the Board finds that the medical evidence outweighs 
the Veteran's contentions that his low back disability is 
related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a low back disability; 
to this extent, the appeal is allowed.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


